DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first roller (21) and the second roller (22) are each rotatable about a third roller” (claims 1, 11 and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Force transfer member (claim 9)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Member (Force transfer member - claim 9)
coupled with functional language 
for transferring force between the camshaft and the actuator (Force transfer member - claim 9)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a first and second roller (page 9 of the specification) (Force transfer member - claim 1, 15, 20)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The limitation “wherein the third roller is movable by the adjuster” in the final line is new matter. There is nothing in the original disclosure indicating the third roller is moveable by the adjuster. Further, the support for this issue may further be complicated with the clarity issue regarding the third roller and its function identified in the claim 1 rejection below. In short, the specification and drawings do not explain show how the third roller functions and for this reason it doesn’t support how it is moved by the adjuster. In regards to the specification, it fails to mention that the third roller is movable by the adjuster. In regards to the drawings, it does not show the adjuster moving the third rollers and does not show the connection between the third roller and the adjuster and so it’s not clear how or if the adjuster moves or manipulates the third roller. For this reason, the limitation is new matter. 
Claims 2-8 are rejected due to their dependence on claim 1.

Regarding claims 1, 11 and 15:
The limitation “third roller, wherein the first roller (21) and the second roller (22) are rotatable about the third roller (23)” in claims 1, 9 and 15 fails to comply with the written description requirement. The specification fails to show and explain how the first and second rollers are rotatable relative to the third roller. From the figures 2-3a, the first, second and third rollers are concentric to each other and there is no indication in figures that the first and second can rotate about the third roller, they appear to move as a concentric unit relative to the other structures and not rotate about each other. While the specification does disclose that the first and second roller are rotatable about the third roller there is no indication in the specification how this is performed. For these reasons, the claims have failed to comply with the written description requirement and the claims are rejected.
Claims 2-8 and 16-19 are rejected due to their dependence on claims 1 and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 15:
The claims are unclear because of the limitation “a third roller (23), wherein the first roller (21) and the second roller (22) are rotatable about the third roller (23)” in lines 10-11 of claim 1 and lines 11-12 of claim 15. It’s unclear what the third roller in this embodiment does and how the first and second roller are rotatable about the third roller. The figures and specification do show the structure of the third roller and therefore it is supported but there is no indication as to what it does or how the first and second rollers rotate about it. In the case of figure 3b, the third roller is identified as 23 which appears to be a bearing within member 3 of the adjuster (and would explain how the first and second rotate about it) however the applicant has indicated in their arguments that 23 is a roller as indicated in the specification and therefore is not a bearing. However, the specification and figures don’t show what the third roller rolls against. Second, it’s unclear how the first and second rollers rotate about the third roller since the figures (2 and 3b) show these three rollers (first (21), second (22) and third (23)) as concentric and do not show them as rotating about each other. For this reason, it is unclear how to interpret this limitation. For the sake of examination, the office interprets the limitation as requiring and third roller and the first and second roller are rotatable independent of the third roller.
Claims 2-8 and 16-19 are rejected due to their dependence on claims 1 and 15.

Regarding claim 11:
	The claim is unclear because of the limitation “wherein the first roller and the second roller are rotatable about a third roller” in lines 1-2. This limitation is unclear for the same reason identified in the claims 1 and 15 rejections above. The office has taken the same interpretation of this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 Claims 9, 10, 12, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 2013/0032109 to Gunnarsson.
Gunnarsson discloses:
Regarding claim 9:
A cam phasing mechanism (figure 1-3) for a cam assembly (figure 1-3) of an internal combustion engine (¶0001), the cam assembly comprising a cam (6 and 7) on a camshaft (5) and an actuator (11) for opening a valve (3) at a reference position of rotation of the camshaft (5), the cam phasing mechanism comprising:  
a force transfer member (9, 10 and 24) for interposition between the cam (6 and 7) and the actuator (11) of the cam assembly for transferring force between the cam (6 and 7) and the actuator (11); and 
an adjuster (16, 19, 20, 21) for selectively moving the force transfer member (9, 10 and 24) to adjust the reference position of rotation of the cam (6 and 7)(see change of 9 between figures 2 and 3), 
wherein the adjuster (16, 19, 20, 21) comprises a first member (16) and a second member (19); and  
wherein the first member (16) is moveable relative to the second member (19) by translational motion (16 translates relative to the groove within 19 that receives 18 even though it is also pivoting relative to the portion of 19 that attaches to 18) of the first member (16) within the second member (19).  

Regarding claim 10:
The cam phasing mechanism (figure 1-3) according to claim 9, wherein the force transfer member (9) comprises: 
a first roller (9) for engagement with the cam (6) of the cam assembly (figure 2); and 
a second roller (24 or 10) for engagement with the actuator (11) of the cam assembly (figure 2).  

Regarding claim 12:
The cam phasing mechanism (figure 1-3) according to claim 10, wherein the first roller (9) and the second roller (10) are coaxial (depending on the position of roller 9, 10 and 9 would be coaxial at least during the base circle rotation).  

Regarding claim 13:
The cam phasing mechanism (figure 1-3) according to claim 12, wherein the first roller (9) and the second roller (10) are rotatable about a common axis (9 and 10 are rotatable about an axis in the center of 10 even as 16 rotates first roller 9), and wherein the first roller (9) is restricted to a central location along the common axis (9 and 10 can share the same axis as 9 changes position along camshaft axially and circumferentially).  

Regarding claim 14:
The cam phasing mechanism (figure 1-3) according to claim 10, wherein the second roller (10) comprises two rollers (as shown in figure 7, the engine can comprise multiple cam phasing mechanisms where two second rollers (for different cylinders) can be arranged on either side of the first roller 9), wherein one of the two rollers is arranged on one side of the first roller (9) and the other of the two rollers is arranged on another side of the first roller (9).  

Response to Arguments
Applicant’s arguments, see remarks, filed 2/14/2022, with respect to the rejection(s) of claim(s) 9, 10, 12-14 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gunnarsson.

Regarding the 35 USC 102 rejection of claim 9:
The applicant has amended the claim to overcome the previous rejection. The previous rejection has been amended and Gunnarsson still reads on the claim as indicated above. For this reason, the rejections of claims 9, 10, 12-14 are maintained.

Regarding the drawing objection:
The applicant has argued that the above objection is improper since the third roller is shown in the figures. While the figures and the specification support the structure of a third roller, it’s unclear what the third roller is or how it operates due to the orientation of the figures and further the lack of explanation in the specification. From the figures, the third roller actually appears to be a bearing within the third member of the actuator but the applicant has indicated that this is not the case and further the specification refers to it as a bearing. For this reason, the drawing objection is maintained since the figures don’t show the function described of the third roller.

Regarding the claim objection:
The applicant has amended the claims to address the claim objections and for this reason they are withdrawn.

Regarding the 35 USC 112(b) claim rejections:
While some of the previous rejections have been withdrawn, the rejections regarding claim 11 have been maintained and further have been incorporated into the claim 1 and 15 rejection since they include similar claim language. The rejection regarding the first and second rollers rotating relative to the third roller have been included in the claim 1 and 15 rejections. As indicated above, it’s unclear how this function is performed by the first, second and third rollers as indicated beforehand in the claim 11 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746